Citation Nr: 1611649	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  07-26 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for presbyopia.
  
2.  Entitlement to service connection for an allergy condition.

3.  Entitlement to a compensable initial disability rating for bilateral plantar fasciitis.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to service connection for cataracts. 

6.  Entitlement to an initial disability rating for degenerative disc disease, C3-7 with prosthetic replacement of discs at C3/4 and C6/7, in excess of 20 percent from January 1, 2005 to April 22, 2008, and in excess of 30 percent from August 1, 2008.

7.  Entitlement to a compensable initial disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to June 1984 and from December 1991 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In an October 2005 rating decision, the RO, in part, granted service connection for: (1) degenerative disc disease, C3-7, and assigned an initial disability rating of 20 percent, effective January 1, 2005; (2) bilateral hearing loss, and assigned an initial disability rating of zero percent, effective January 1, 2005; and (3) bilateral plantar fasciitis, and assigned an initial disability rating of zero percent, effective January 1, 2005.  The RO also denied service connection for presbyopia and for a chronic allergy condition.  The Veteran appealed from that rating decision as to the ratings assigned on granting service-connection for degenerative disc disease, C3-7, bilateral hearing loss, and bilateral plantar fasciitis; and as to the denials of service connection for presbyopia and for a chronic allergy condition.  

In an August 2008 rating decision, the RO, in part, granted a temporary total rating for convalescence for the cervical spine disability effective from April 23, 2008 until end of July 2008, reverting to 20 percent effective August 1, 2008 pending review of reexamination findings.  See 38 C.F.R. § 4.30.  The period of the temporary total rating for convalescence is not part of the appeal of the initial rating claim regarding the cervical spine disability. 

In a December 2010 rating decision, the RO increased the initial disability rating from 20 to 30 percent effective from August 1, 2008 for the cervical spine disability, which at that time was recharacterized as degenerative disc disease, C3-7 with prosthetic replacement of discs at C3/4 and C6/7 (hereinafter cervical spine disability).  The Veteran continued his appeal for higher staged ratings throughout the appeal period.

The Veteran submitted a notice of disagreement (NOD) in January 2012 as to a September 2011 rating decision denial of service connection for glaucoma and for cataracts.  These issues have been added to the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Additional evidence was received subsequent to the most recent supplemental statement (SSOC) of the case issued in December 2010.  As the evidence is not pertinent to the claims decided herein, a remand for RO consideration of the evidence is not necessary for these claims.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to service connection for an allergic condition, glaucoma and cataracts, and the issues of entitlement to higher initial disability ratings for hearing loss, bilateral plantar fasciitis, and cervical spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's presbyopia is not a disease or injury within the meaning of applicable legislation relating to service connection; and there has been no superimposed disease or injury related to service.

2.  The Veteran's plantar fasciitis has at least resulted in pain on manipulation and use of the feet, bilaterally, and is at least productive of moderate symptoms.  


CONCLUSIONS OF LAW

1.  Service connection for presbyopia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2015).

2.  The criteria for a 10 percent initial disability rating for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection-Presbyopia

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Letters sent to the Veteran in April 2005 and July 2006 satisfied the duty to notify provisions regarding the service connection claim decided here.  Although the notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice most recently in a December 2010 SSOC, which cured any timing-of-notice defect.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records, post-service VA and private treatment records have been obtained.  

VA did not afford the Veteran an examination of the Veteran's claimed presbyopia.  However, an examination is not necessary under 38 C.F.R. § 3.159(c)(4).  As explained below, presbyopia is not the type of disability for which service connection may be granted; therefore, an examination is not warranted because there is no reasonable possibility that any assistance from VA would substantiate the claim.  See 38 C.F.R. § 3.159(d).  Thus, VA's duty to assist has been met.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran stated in his January 2006 NOD that his presbyopia (claimed as eye sight condition) is related to his military service and that this is adequately documented in his military records.  Presbyopia is shown in the service treatment records and during the appeal period.  

Although presbyopia is shown, service connection may not be granted for refractive error of the eyes, including presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  See also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (Fed. Cir. 2014) (refractive error of the eye is not a compensable disease because it is specifically excluded from the regulation even though refractive errors of the eye can progress) (citing Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003)).

In consideration of this evidence, the Board finds that the preponderance of the evidence is against service connection for presbyopia because the claim must be denied as a matter of law.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.

The Board notes that the Veteran has initiated an appeal of diseases of the eye in cataracts and glaucoma that are capable of being service connected and are addressed in the remand section.

II. Disability Rating-Plantar Fasciitis

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

The Veteran seeks an initial compensable rating for right plantar fasciitis of the right foot, which is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015), which is the diagnostic code for evaluation of "other foot injuries."  The Veteran stated in his January 2006 NOD that the severity of the condition warrants a greater percentage of disability rating.

A July 2014 DD Form 2697, Report of Medical Assessment, shows that on examination, the summary of defects and diagnoses included plantar fasciitis.  In an associated report of medical history, the Veteran reported having foot trouble, with complaints of numbness in his feet while sleeping that becomes tingling when he gets up to walk but then normally goes away after several minutes; and complaints of pain on running.  The examiner's summary of data shows that there was a history of plantar fasciitis.  Otherwise, evaluation of the evaluation of the feet was normal on examination.  

The report of a November 2006 VA examination shows findings of tenderness and percussion pain across long hallux flexor as well as plantar aponeuritis (plantar fasciitis).  The summary diagnosis included bilateral plantar aponeuritis.

Based on the foregoing and review of the other clinical records after service, the record shows that the Veteran's bilateral plantar fasciitis results in symptoms productive of at least pain and tenderness.   The Board therefore finds that the Veteran's bilateral plantar fasciitis has been manifested by symptoms productive of at least pain on manipulation and use.  A moderate level of disability as analogous to pes planus warrants a 10 percent rating under Diagnostic Code 5276 for bilateral foot disability.  These symptoms have been shown by the evidence since the award of service connection.  

Rating the Veteran's bilateral plantar fasciitis as analogous to pes planus is the most appropriate manner in which to rate the bilateral foot disability.  Plantar fasciitis is not expressly listed in the Rating Schedule pertaining to rating the feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  However, the Veteran's bilateral foot pain is best encompassed by Diagnostic Code 5276 for pes planus as the criteria includes "pain on manipulation and use."  Under that code, in part, moderate symptoms, with pain on manipulation and use of the feet, bilaterally warrant a 10 percent disability rating.

Additionally, VA's Compensation Service issued a Bulletin in July 2013 indicating that plantar fasciitis should be rated as analogous to pes planus.  The Bulletin explains that the most common symptom seen with plantar fasciitis is heel pain, which is consistent with the criteria for moderate disability.  The Bulletin is persuasive in explaining why plantar fasciitis should be evaluated as analogous to pes planus.  

Thus, at the least, the evidence shows that the Veteran's service-connected bilateral plantar fasciitis has been manifested by pain on manipulation and use of the feet since the award of service connection; and accordingly, at least an initial 10 percent rating is warranted for the Veteran's bilateral plantar fasciitis based on moderate disability.  

The issue remains, however, as to whether an initial rating in excess of 10 percent is warranted for bilateral plantar fasciitis.  As discussed in the remand section below, the Board will consider entitlement to a higher rating after additional development on remand.  This intermediary grant of benefits will not prejudice the Veteran.


ORDER

Service connection for presbyopia is denied.
 
An initial 10 percent rating for bilateral plantar fasciitis is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

In a September 2011 rating decision, the RO denied service connection for glaucoma and for cataracts.  In a January 2012 letter, the Veteran stated that the letter constituted formal NOD with the September 2011 rating decision that denied service connection for glaucoma and for cataracts.  Because the RO has not yet issued a statement of the case on this claim, remand is required for that purpose.  See Manlincon, 12 Vet. App. at 238; 38 C.F.R. § 19.9(c) (2015).

The Veteran seeks a disability rating higher than the now granted 10 percent for service-connected bilateral plantar fasciitis.  The most recent VA examination on this matter was in November 2006, which was an examination conducted in Germany by an independent physician and culminating in a report in German that required translation.  The report of that examination does not appear to contain adequate findings for the Board to make a determination of an evaluation warranted beyond the 10 percent rating assigned here above.  Given the foregoing and also given that the November 2006 examination was more than nine years ago, a VA examination is warranted to determine the current nature and severity of the Veteran's bilateral plantar fasciitis.   

The Veteran is also seeking entitlement to an initial disability rating for service-connected cervical spine disability in excess of 20 percent from January 1, 2005 to April 22, 2008, and-following the period of a temporary total rating for convalescence-in excess of 30 percent since August 1, 2008.  The most recent examination by VA for rating purposes was in December 2009, following major cervical spine surgery involving diskectomy/prosthesis to treat cervical spondylosis and bilateral uncarthrosis at C3/4 and C6/7 levels of the cervical spine.  A VA examination is warranted given that after the December 2009 VA examination there has been no subsequent VA examination in the intervening seven years to evaluate the nature and severity of the cervical spine disability or any changes following the then recent major cervical spine surgery in 2008. 

The RO has not provided the Veteran a VA examination of his hearing loss disability for audiology evaluation purposes.  The RO relied on the audiology findings contained in a report of an August 2004 DA Form 4700, Medical Record-Supplemental Medical Data during service.  The audiology findings from that report are inadequate for rating the Veteran's bilateral hearing loss, as it does not contain findings for speech discrimination that are necessary for the evaluation of hearing impairment under 38 C.F.R. § 4.85.  

It is also not clear from the report whether the Maryland CNC word list was used in the August 2004 audiology evaluation.  Pursuant to 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Moreover, there are no VA audiology findings since that contained in the August 2004 report, more than ten years ago. 

There is likelihood that additional existing treatment records are outstanding, and material to an evaluation for VA purposes, and potentially showing changes in the nature and severity of the bilateral foot disability, cervical spine disability, and bilateral hearing loss.  Therefore any outstanding pertinent clinical records should be obtained prior to these examinations.

As to allergies, the Veteran stated in his January 2006 NOD that he had extensive exposure to oil fires and chemical/munitions related to combat and training. 

VA regulations provide that diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, then a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  See 38 C.F.R. § 3.380 (2015).  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals, and therefore not chronic. The determination as to service incurrence or aggravation must be based on the whole evidentiary showing.  Id.

In this case, service treatment records show no complaints of problems with allergies prior to 2004.  Prior to July 2004, service treatment records show that the Veteran generally reported that he had no allergies, or no known allergies to drugs, food or medication.  During a July 2004 examination in service, the Veteran reported that he began suffering from allergies during April 2004.  He reported that he was diagnosed as being allergic to something, but the doctor was not sure what it was yet, so he was prescribed Allegra and Benadryl to treat for allergies.  

After service there is no clinical evidence showing episodes of allergy manifestations.  Rather, post-service clinical records merely note seasonal allergies as part of the reports' review of systems.  A May 2005 health record contains notation that there were no known drug allergies.  On review of systems there were none referable to any allergies.  A military health record dated in July 2005 contains comments that no allergies were found, and in a questionnaire section, the report contains a notation of seasonal allergies.  The report of a November 2009 VA examination conducted in Italy shows that the review of systems listed seasonal allergies. 

The Board finds that an examination is warranted for the allergy condition claim to determine if the Veteran has an allergy condition that had its onset during service, or is otherwise related to service beyond any acute and/or seasonal allergies that healed without residuals.

In light of the remand, any updated treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Issue to the Veteran a statement of the case on his claims of entitlement to service connection for glaucoma and for cataracts, so that he may have the opportunity to complete an appeal on these issues by filing a timely substantive appeal.  An issue should only be returned to the Board if a timely substantive appeal is filed.

2.  Obtain pertinent outstanding VA and private medical records of treatment of the Veteran for each of the claimed conditions.  Ask the Veteran to identify all medical providers who have treated or evaluated him for his (i) bilateral plantar fasciitis; (ii) cervical spine disability; (iii) bilateral hearing loss; or (iv) allergy condition, including any associated with any claim for Social Security Administration disability benefits, if any.  Obtain copies of any relevant medical records for each of these claimed conditions which are not already in the claims folder. 

Document any unsuccessful efforts to obtain records, inform the Veteran of such, and advise him he may obtain and submit those records.

3.  After completion of the above, schedule the Veteran for the following examinations to determine the severity of the Veteran's (i) bilateral plantar fasciitis; (ii) cervical spine disability; and (iii) bilateral hearing loss.  

The claims file and copy of this REMAND must be made available to and reviewed by each examiner.  A complete rationale or explanation must be provided for all opinions.

(i) Cervical Spine Disability and Bilateral Plantar Fasciitis

The examiner must perform all indicated tests and studies necessary for a complete evaluation of the service-connected (i) bilateral plantar fasciitis; and (ii) cervical spine disability.  

(a)  Bilateral Plantar Fasciitis: The examiner shall identify all musculoskeletal/fascia/ligament or other symptoms associated with the Veteran's bilateral plantar fasciitis.  All functional limitations resulting from the service-connected bilateral plantar fasciitis are to be identified, including whether there is any pain, weakened movement, excess fatigability or incoordination on movement of each foot.

For each foot the examiner shall identify whether there is objective evidence of any marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achillis on manipulation that is not improved by orthopedic shoes or appliances.

(b)  Cervical Spine Disability:  The examiner shall identify all orthopedic and neurologic cervical spine pathologies found to be present.  The examiner shall conduct all indicated orthopedic and neurologic tests and studies necessary; and describe the current severity of the Veteran's cervical spine symptomatology to include that associated with any recurrent flare-ups.    

Cervical spine orthopedic testing must include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner is to express any functional loss in terms of additional degrees of limited motion of the Veteran's cervical spine, i.e., the extent of the Veteran's pain-free motion.  The VA examiner must state whether there is any favorable or unfavorable ankylosis in the cervical spine.

The examiner must provide an opinion as to whether any pain found in the cervical spine/neck could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

In addition, the examiner must state whether the cervical spine disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.  

The examiner must also report any associated objective neurological abnormalities, attributable to the Veteran's service-connected cervical spine disability, including of the upper extremities, or other objective neurologic abnormalities associated with his cervical spine disability.  

If so, the examiner must describe the nature, extent, frequency and severity of symptoms of any such condition.  In connection with this, the examiner must perform any indicated tests, including nerve conduction or electromyography studies, to evaluate any reported radiating pain or other symptoms, and state whether any reported neurological symptoms are related to the Veteran's service-connected cervical spine disability.  

For such neuromuscular symptoms of an upper extremity, the examiner must make findings as to whether any associated radicular nerve pathology constitutes complete paralysis or incomplete paralysis; and if incomplete paralysis is found, state a finding as to whether the neurologic impairment is mild, moderate, moderately severe, or severe; and describe the severity of any muscular atrophy. 

(ii)  Bilateral Hearing Loss

Schedule the Veteran for appropriate VA examination to determine the current severity and effect of the Veteran's hearing loss on his occupational functioning and daily activities.  

Examination of hearing impairment must be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  See 38 C.F.R. § 4.85(a).  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination). 

In addition to objective test results, in the final report the examiner must fully describe the functional effects caused by the hearing disability, including specifically, the effect of the Veteran's hearing loss on his ability to communicate and the impact of such on his employability.  The examiner should address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people. 

4.  Schedule the Veteran for a VA examination in connection with the allergic condition claim.  The claims file must be made available for review by the examiner.  All necessary testing should be accomplished.

The examiner must first identify any allergic condition.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has an allergic condition that had its onset during, or is otherwise related to, his active service.  Consideration should be given to whether any in-service allergic manifestations were seasonal or acute in nature that subsided on the absence of or removal of the allergen and healed without residuals.

A complete explanation should be provided for each opinion reached.

5.  Finally, readjudicate the issues remaining on appeal.  Thereafter, if a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity respond; and then return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


